YVEINTISETS MIL CTENTO DOS

NUMERO: 3543 KARDEX: 33666
MINUTA:3456
CESION DE PARTICIPACION EN EL CONTRATO DE LICENCIA PARA LA
EXPLORACION Y EXPLOTACION DE HIDROCARBUROS EN EL
LOTE 67
PERUPETRO S.A.
CON
ADVANTAGE RESOURCES INTERNATIONAL, SUCURSAL DEL PERU: KOREA
PETROLEUM DEVELOPMENT CORPORATION, SUCURSAL PERUANA ; HANWHA ENERGY
COMPANY, LIMITED, SUCURSAL PERUANA: HYUNDAI CORPORATION, SUCURSAL
PERUANA; BARRETT RESOURCES (PERU) CORPORATION, SUCURSAL DEL PERU
CON INTERVENCION DE:
ADVANTAGE RESOURCES INTERNATIONAL, INC.; KOREA PETROLEUM DEVELOPMENT
SQRPORATION; HANWHA ENERGY COMPANY, LIMITED: HYUNDAI CORPORATION;
BARRETT RESOURCES CORPORATION Y DEL BANCO CENTRAL DE RESERVA DEL

CLEEBLLECRECELCECCCCEOLCECCORCECCOLECELECAELECCCECCECcEGECECO«ceaEeESearcEceS

COMPARECEN = =

PERUPETRO S.A., CON RUC N2 19678504. CON DOMICILIO EN AVENIDA
LUIS ALDANA 320, SAN BORJA, LIMA, PERU, DEBIDAMENTE REPRESENTADA POR
SU GERENTE GENERAL. SEÑOR MIGUEL HERNAN CELI RIVERA, DE NACIONALIDAD
PERUANA, DE ESTADO CIVIL CASADO, DE PROFESION INGENTERO, DEBIDAMENTE
IDENTIFICADO: CON LIBRETA ELECTORAL NUMERO 10804401  SUFRAGANTE
ELECTORAL, Y LIBRETA MILITAR NUMERO 239991648: AUTORIZADO SEGUN
PODER INSCRITO EN La FICHA 104911 DEL REGISTRO MERCANTIL DE LIMA Y

DE CONFORMIDAD CON EL ACUERDO DE- DIRECTORIO DE PERUPETRO NUMERO

D/073-97 DEL 09 DE OCTUBRE DE 1997 QUE SE TNSERTARA.=

Y DE LA OTRA PARTE: +

— ADVANTAGE RESOURCES INTERNATIONAL, SUCURSAL DEL PERU, CON R.U.C.
VEINTISEIS MIL CIENTO TRES

h

NQ 14255877, CON DOMICILIO EN LA SANTA MARIA 185. SAN ISIDRO, LIMA.

INSCRITA EN LA FICHA NQ 88553 DEL REGISTRO MERCANTIL DE LIMA Y EN
EL ASIENTO 1. FOJAS 271, TOMO 11 DEL LIBRO DE CONTRATISTAS
PETROLEROS DEL REGISTRO PUBLICO DE HIDROCARBUROS, DEBIDAMENTE
REPRESENTADA POR EL SEÑOR FRANCISCO GALVEZ DAÑINO, DE NACIONALIDAD
PERUANA, DE ESTADO CIVIL CASADO, DE PROFESION ABOGADO. IDENTIFICADO
CON LIBRETA ELECTORAL NQ 08231225, SUFRAGANTE ELECTORAL, Y LIBRETA
MILITAR NQ 21975545, EN SU CALIDAD DE MANDATARIO NACIONAL SEGUN
INSTRUMENTO DE ACEPTACION DE MANDATO INSCRITO EN tiá* FICHA No 3583
DEL REGISTRO MERCANTEL* DÉ LIMA .
KOREA PETROLEUM DEVELOPMENT 0

ELECTORAL NA 9823122
21975545, EN' 3U. ÚALIOAD- D

122267 DEL REGISTRO MERCANTIL DE LIMA;=
- HANWHA ENERGY COMPANY, LIMITED, SUCURSAL PERUANA; -
29703752, CON DOMICILIO EN LA SANTA MARIA 185, SAN: ISIDRO, LIMA,
' EN
EL ASIENTO 1, PAGINA 160, TOMO 111 DEL LIBRO: DE “CONTRATISTAS
PETROLEROS DEL REGISTRO PUBLICO DE HIDROCARBUROS, DEBIDAMENTE

INSCRITA EN LA FICHA NS 122268 DEL REGISTRO MERCANTIL' DE LIMA

REPRESENTADA FOR EL SEÑOR FRANCISCO GALVEZ DAÑINO, DE NACIONALIDAD
PERUANA, DE ESTADO CIVIL CASADO, DE PROFESION ABOGADO, IDENTIFICADO
CON LIBRETA ELECTORAL NQ 08231225, SUFRAGANTE ELECTORAL, Y LIBRETA

VETNTISEIS MIL CIENTO CUATRO

ILITAR NQ 21975545. EN SU CALIDAD DE APODERADO SEGUN INSTRUMENTO

DE ACEPTACION DE MANDATO INSCRITO EN EL ASIENTO 03 DE LA FICHA N2

122268 DEL REGISTRO MERCANTIL DE LIMA; ==

- HYUNDAI CORPORATION, SUCURSAL PERUANA CON R.U.C.NQ 29703698, CON
DOMICILIO EN LA SANTA MARIA 185. SAN ISIDRO, LIMA, INSCRITA EN LA
FICHA NQ 122269 DEL REGISTRO MERCANTIL DE LIMA Y EN EL ASIENTO 1,
PAGINA 140, TOMO III DEL LIBRO DE CONTRATISTAS PETROLEROS DEL
REGISTRO PUBLICO DE MIDROCARBUROS, DEBIDAMENTE REPRESENTADA POR EL
SEÑOR FRANCISCO GALVEZ DAÑINO, DE NACIONALIDAD PERUANA, DE ESTADO
CIVIL CASADO, DE PROFESION ABOGADO, IDENTIFICADO CON LIBRETA
ELECTORAL NQ -08231225, SUFRAGANTE ELECTORAL, Y LIBRETA MILITAR NQ
21975545,- EN SU CALIDAD DE APODERADO SEGUN INSTRUMENTO DE ACEPTACION
DIXMANDATO INSCRITO EN EL ASIENTO 03: DE: LA FICHA NQ2 122269 DEL
REGISTRO MERCANTIL DE LIMA; ¿
-BARRERT RESOURCES (PERU) CORPORATION, SUCURSAL DEL PERU, CON
R.U.C.NQ33247338, CON DOMICILIO EN CALLE LAS BEGONIAS 475, 62 PISO,

AN ISIDRÁ. LIMA, INSCRITA EN LA FICHA NQ 132060 DEL REGISTRO
MERCANTIL DE LIMA Y EN EL ASIENTO 1, FOJAS 315, PARTIDA CXXXIX, TOMO
III EL LIBRO DE -CONTRATISTAS PETROLEROS DEL REGISTRO PUBLICO DE
HIDROCARBUROS, DEBIDAMENTE REPRESENTADA POR EL SEÑOR JORGE AUGUSTO
PEREZ - TAIMAN DE NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADO, DE
PROFESION ABOGADO, IDENTIFICADO CON LIBRETA ELECTORAL NQ 06353650
SUFRAGANTE EN LAS ULTIMAS ELECCIONES GENERALES Y LIBRETA MILITAR NR
246693952, EN SU CALIDAD DE MANDATARIO NACIONAL SEGUN INSTRUMENTO
DE ACEPTACION DE MANDATO INSCRITO EN LA FICHA NQ 132060 DEL REGISTRO
MERCANTIL DE LIMA.

CON INTERVENCION DE:

- ADVANTAGE RESOURCES INTERNATIONAL, INC., CON DOMICILIO EN 1775
SHERMAN STREET, SUITE 1375, DENVER, COLORADO 80203, USA, DEBIDAMENTE
REPRESENTADA POR El SEÑOR FRANCISCO GALVEZ DAÑINO, DE NACIONALIDAD
PERUANA, DE ESTADO CIVIL CASADO, DE PROFESION ABOGADO, IDENTIFICADO
CON LIBRETA ELECTORAL Ne 08231225, SUFRAGANTE ELECTORAL, Y LIBRETA
VWEINTISEIS MIL CIENTO CINCO

- KOREA PETROLEUM DEVELOPMENT CORPORATION, CON DOMICILIO EN 1588-14
KYUNGKI-DO, ANYANG, REPUBLICA DE COREA, DEBIDAMENTE REPRESENTADA POR
POR EL SEÑOR JAE-AM YOON, DE NACIONALIDAD COREANA, DE ESTADO CIVIL
CASADO, DE PROFESION ADMINISTRADOR DE EMPRESAS, DEBIDAMENTE
IDENTIFICADO CON CARNET DE EXTRANJERIA NQ N-94686, Y POR EL SEÑOR
FRANCISCO GALVEZ DAÑINO, DE NACIONALIDAD PERUANA, DE ESTADO CIVIL
CASADO, DE PROFESION ABOGADO, IDENTIFICADO CON LIBRETA ELECTORAL NQ
08231225, SUFRAGANTE ELECTORAL, Y LIBRETA MILITAR NQ 21975545, y)
FACULTADOS SEGUN PODER INSCRITO EN LA FICHA 122267 DEL REGISTRO DE
PERSONAS JURIDICAS DE LIMA.===

—  HANWHA ENERGY COMPANY, LIMITED, “CON DOMICILIO. EN HYONAM
BLOG. ,CHANGGYO-DONG, CHUNG=GU, SEUL, REPÚBLICA DE COREA, DEBIDAMENTE
REPRESENTADA POR EL SEÑOR FRANCISCO GALVEZ DAÑINO, DE NACIONALIDAD
- PERUANA, DE ESTADO CIVIL CASADO, DE PROFESION ABOGADO, IDENTIFICADO
CON LIBRETA ELECTORAL NQ 08231225, SUFRÁGANTE ELECTORAL, Y LIBRETA
MILITAR NQ 21975545 FACULTADO SEGUN PODER INSCRITO EN LA FICHA

122268 DEL -REGISTRO DE PERSONAS «JURÍDICAS DE LIMA.
- HYUNDAI CORPORATION, CON DOMÍCILIO EN 140-2 KYE-DONG, CHONGRO-GU,
SEUL, REPUBLICA DE COREA, DEBIDAMENTE REPRESENTADA POR EL SE /
FRANCISCO GALVEZ DAÑINO, DE NACIONALIDAD PERUANA, DE ESTADO CIVIL
CASADO, DE PROFESION ABOGADO, IDENTIFICADO CON LIBRETA ELECTORAL NQ
08231225, SUFRAGANTE ELECTORAL, Y LIBRETA MILITAR NQ 21975545,

FACULTADO SEGUN PODER INSCRITO EN LA FICHA 122269 DEL REGISTRO DE

PERSONAS JURIDICAS DE LIMA.
- BARRETT RESOURCES CORPORATION, CON DOMICILIO EN 1515 ARAPAHOE
STREET, TOWER 3, SUITE 10000, DENVER, COLORADO 80202, USA,
DEBIDAMENTE REPRESENTADA POR EL SEÑOR RICARDO PORFIRIO SILVA CHUECA
DE NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADO, DE PROFESION
ABOGADO, IDENTIFICADO CON LIBRETA ELECTORAL NQ 07843940, Y LIBRETA
MILITAR NQ 2149473544, QUIEN INTERVIENE SEGUN PODER INSCRITO EN LA

VEINTIS£EIS MIL CIENTO SEIS

FICHA 11009855 DEL REGISTRO DE PERSONAS JURIDICAS DE LIMA.==

- INTERVIENE EL BANCO CENTRAL DE RESERVA DEL PERU. REPRESENTADO POR
SUS FUNCIONARIOS SEÑORES JAVIER DE LA ROCHA MARIE, DE NACIONALIDAD
PERUANA, DE ESTADO CIVIL DIVORCIADO, DE PROFESION ECONOMISTA,
IDENTIFICADO CON LIBRETA ELECTORAL NQ 07713953, SUFRAGANTE EN LAS
ULTIMAS ELECCIONES GENERALES Y LIBRETA MILITAR NQ 23727144 EN SU
CALIDAD DE GERENTE GENERAL, NOMBRADO POR ACUERDO DE DIRECTORIO NQ
3408, Y JUAN ANTONIO RAMIREZ ANDUEZA, DE NACIONALIDAD PERUANA, DE
ESTADO CIVIL CASADO, DE PROFESION ECONOMISTA, IDENTIFICADO CON
LIBRETA ELECTORAL NO 09344510,: SYFRAGANTE EN LAS ULTIMAS ELECCIONES
GENERALES Y LIBRETA.MILITAR NQ 2148933531 EN SU CALIDAD DE GERENTE
DE OPERACIONES INTERNACIONALES, "NOMBRADO, POR ACUERDO DE DIRECTORIO
No Y AMBOS” CON DOMICILIO EN Y HÉRO QUESADA NO 441, LIMA,
AUTORÍXADOS CONFORME CONSTA EN La do NICACION DE GERENCIA GENERAL
0 7 -DEL 05 DÉ NOVIEMBRE DE 1997, ASI COMO
NOR EL DEORE EMO 4 “032-97-Em. DE FECHA 26 DE DICIEMBRE DE.
1987, QUE ARRUEBA Y AUTORIZA RACIÓN DEL PRESENTE CONTRATO

CAPACIDAD, L: T
QUE SON HABILES EN E ¿ ANO; Y ME ENTREGAN UNA mnura.

DEBIDAMENTE FIRMADA Y- AUTORIZADA. PARA QUE SU CONTÉNIDO SE ELEVE f.
ESCRITURA PUBLICA, LA “MISMA QUE. ARCHIVO EN SU LEGAJO RESPECTIVO,

MINUTA: SEÑOR NOTARIO DOCTOR RICARDO FERNANDINI BARREDA:
Sirvase usted extender en su registro de Escrituras Públicas una de
Cesión de Participación en el Contrato de Licencia para la
Exploración y Explotación de Hidrocarburos en el Lote 67 que figura
inscrito en el asiento 07, fojas 115 a 118 del tomo VII del Libro
de Actos, Contratos y Derechos Petroleros, que otorgan de una parte
PERUPETRO S.A. con R.U.C.NQ 19678504, con domicilio en Luis Aldana

NO 320, San Borja, Lima, debidamente representado por su Gerente
VEINTISEIS MIL CIENTO SIETE

General señor Miguel Celi Rivera, identificado con Libreta Electoral
NQ2 10804401 quien interviene según poder inscrito en la Ficha 104911
del Registro Mercantil de Lima y de conformidad con el Acuerdo de
Directorio de PERUPETRO NQ D/073-97 del 09 de Dctubre de 1997, a
quién en adelante se le denominará PERUPETRO; y de la otra parte
ADVANTAGE RESOURCES INTERNATIONAL, SUCURSAL DEL PERU, con R.U.C. NQ
14255877, con domicilio en La Santa María 185, San Isidro, tima,
inscrita en la Ficha Nf2 88553 del Registro Mercantil de Lima y en
el asiento 1, Fojas 271, Tomo 11 del Libro de Contratistas

Petroleros del Registro Público. de Hidrocarburos, ONO

álvez Dañino, identificado c

rapresentada 'por"el..señor Francisc n

inscrita' en la Ficha NQ

en el asiento 1, Pág. 150,

strolerós del Registro Público"

tada por. el señor Jae-Am Yoon,.

08231225, en

su calidad qe. Jderados según instrumento de.

Aceptación de mandato” inscrite en el Asiento 06 de -la Ficha NQ.
122267 del Registro Mercantil de Lima; HANMWHA ENERGY COMPANY,
LIMITED, SUCURSAL PERUANA, con R.U.C.N2 29703752, con domicilio en
La Santa María 185, San Isidro, Lima, inscrita en la Ficha N2 122268
del Registro Mercantil de Lima y en el asiento 1, Página 160, Tomo
III del Libro de Contratistas Petroleros del Registro Público de
Hidrocarburos, debidamente representada por el señor Francisco
Gálvez Dañino. identificado con Libreta Electoral NQ 08231225, en
su calidad de Apoderado según instrumento de Aceptación de Mandato

inscrito en el Asiento 03 de la Ficha NQ 122268 del Registro
VEINTISEIS MIL CIENTO OCHO

Mercantil de Lima; HYUNDAI CORPORATION, SUCURSAL PERUANA . con
R.U.C.NQ 29703698, con domicilio en La Santa María 185, San Isidro,
inscrita en la Ficha N2 122269 del Registro Mercantil de Lima
Pág.140, Tomo III del Libro de Contratistás |

Lima,

y en el asiento 1,

Petroleros del Registro Público de “Hidrocarburos, debidamente:

Gálvez Dañino, identificado con:

representada por el señor Francisco

Vibreta Electoral N2 08231225 su calidad: de

instrúmento de Aceptación: de M dato inscrito'en Asiento 03

"la Fiófa NO 122269 del Registfo'Mérl

Na 08231225 y Libreta Militar:

inscrito enla ficha” 3583 del
Limas. de KOREA PETROLEUM DEVELOSMENT CORPORATION, . con
Añyang; ica de-- Corea debidamánté

1588-18 Kyungki-do,
representada por el señor Jae-Ám Yoon,- de nacionálidad coreaña.,.

identificado con Carnet de Extranjería: NQ N-94686..y por el señor
Francisco Gálvez Dañino, de nacionalidad peruana, identitficado.con

Libreta Electoral NQ9 08231225 y Libreta Militar 'NQ 21975545,

facultados según poder inscrito en la ficha 122267 del Registro de
VEINTISEIS MIL CIENTO NUEVE

*“Barsonas Juridicas de Lima, de HANWHA ENERGY COMPANY, LIMITED, con
di micilio en Hyonam Bldg.,Changayo-Dong, Chung-Gu, Seúl, República
de Corea, Debidamente Representada por el señor Francisco Gálvez
añino, De nacionalidad peruana, identificado con Libreta Electoral
NQ 08231225 y Libreta Militar NQ 21975545, facultado según poder
to sn la ¿ficha 122268 del Registro de Per Ss Jurídicas de

ma, de: HYUNDAL CORPORATION, con domicilio. en 140

2: Kye-Dongs: -
ro-Gu 5 seúl,- República de Corea, debidament Rspresentada por:

ted señor Notario se servirá insertar, así. como. por el Decre

VEINTISEIS MIL CIENTO DIEZ

"constan en las cláusulas siguientes :=

CLAUSULA PRIMERA -==:
E 1.1 PERUPETRO S.A. (PERUPETRO) y Advantage Resources International,
Sucursal del Perú, Korea Petroleum Development Corporation,
Sucursal Peruana, Hanwha Energy Company, Limited, Sucursal
Peruana y Hyundai Corporation, Sucursal Peruana, celebraron un
Contrato de Licencia para la Exploración y Explotación de
Hidrocarburos en el Lote 67, en adelante CONTRATO, el mismo que
conforme a ley fuera aprobado por Decreto Supremo N£ 38-95-EM

y elevado a Escritura Pública con fecha 13 de diciembre de

1995, ante Notario Público de «Lima Dr. César Augusto Carpio:

inscrito enel Asiento 07,, Fojas 115 a 118, Tomo VII

ro de Actos, Contra erechos. Petroleros del

Hyundai rporat . Sucursal eruar a il : 10%
De confórmidad” con la, cláusulá décimo .sexta del CONTRATO,

Advantage Resources International, Sucursal del Perú comunicó
a PERUPETRO su intención de ceder a Barrett Resources (Peru)
Corporation, Sucursal del Perú una participación en el Contrato

equivalente al 45% de la participación total, reduciendo su

participación al 15% =
Barrett Resources (Peru) Corporation, Sucursal del Perú,
solicitó calificación para asumir el porcentaje de
participación que le sería cedido por Advantage Resources
International, Sucursal del Perú, de conformidad con lo

establecido en el punto 1.3 anterior, calificación que fue
VEINTISEIS MIL CIENTO ONCE

otorgada por PERUPETRO. Z32TRT2DICano2nniccimaninciitizaniziz
1.5 Mediante la Ley NO 26734, se creó el Organismo Supervisor de
la Inversión en Energía (OSINERG) como ente encargado de la
fiscalización, a nivel nacional, del cumplimiento de las
disposiciones legales y técnicas relacionadas con las
actividades de los subsectores de electricidad s hidrocarburos,
así como el cumplimiento de las normas legales y técnicas
referidas a la conservación y protección del medio ambiente en
el desarrollo de dichas actividades.
CLAUSULA- SEGUNDA.

2.1 De conformidad con la Sláugtl Mácimo 'sexta del CONTRATO, por:
: " ,: Resources" International,

una participación en e

La suma de lós pordentájes: ántes indicados da el cien por cien:
(100%) de las participaciones del CONTRATO. = z
2.2 El CESIONARIO, de conformidad con el acácita 10 16.4 del CONTRATO,
otorga todas las garantías y asume todos los derechos,
responsabilidades y obligaciones derivadas del CONTRATO y, de
acuerdo con el acápite 2.6 del CONTRATO lo hace en forma
solidaria. 329
2.3 Se deja plenamente establecido que la responsabilidad
tributaria y contable es individual frente al Estado Peruano

y que, respecto a los derechos financieros de la cláusula
VEINTISEIS MIL CIENTO DOCE

décimo primera del CONTRATO, éstos corresponderán separada y

proporcionalmente a cada una de las empresas que integran el

Contratista en el CONTRATO. = AIRE ==

Entiendase que toda referencia que en el CONTRATO o en los

Anexos se haga al CEDENTE deberá entenderse hecha al CEDENTE

y al CESIONARIO.

Interviene en la presente Cesión de Participación el Banco
Central de Reserva del Perú, para tomar nota de la cesión de
participación y para ratificar que subsisten las garantías
otorgadas en la Cláusula de Derechos Financieros del CONTRATO,

“ aprobado bajo el régimen de- la Ley N2 26221, Ley Orgánica de

Hidrocarburos. =

Interviene Advantage Resources International. Inc. para
ptorgar, en favor de Advantage Resources International,

Sukxursal dal Perú, la garantía corporativa "D-5" de conformidad

con Ml acápite 3.11 del: CONTRATO. 5

Interviene Korea Petroleum Development Corporation para
otorgará en favor. de Korea Petroleum Development Corporation,

Sucursal Peruana, la garantía rporativa "D-6" de conformidad *

con el acápite 3.11 del CONTRATO.
Interviene Hanwha Energy Company, Limited para otorgar, en
favor de Hanwha Energy Company, Limited, Sucursal Peruana, la
garantía corporativa “D-7" de conformidad con el acápite 3.11

del CONTRATO. z

Interviene Hyundai Corporation para otorgar, en favor de

Hyundai Corporation, Sucursal Peruana, la garantía corporativa

"0-8" de conformidad con el acápite 3.11 del CONTRATO. :=
interviene Barrett Resources Corporation para otorgar, en favor
de Barrett Resources (Peru) Corporation, Sucursal del Perú, la

garantia corporativa “D-9” de conformidad con el acápite 3.11

del CONTRATO. =

Entiéndase que toda referencia que en el CONTRATO se haga a la
VEINTISEIS MIL CIENTO TRECE

Dirección General de Hidrocarburos o DGH, deberá entenderse
hecha al Organismo Supervisor de la Inversión en Energía
(OSINERG), sólo para efecto de la función fiscalizadora que le
asigna la Ley de creación y su Reglamento a dicho organismo
supervisor, correspondiéndole a la DGH las demás atribuciones
que le confieren las normas legales vigentes.

CLAUSULA TERCERA

Para efectos de reflejar lo establecido en las cláusulas
precedentes, es necesario introducir en el CONTRATO modificaciones
oO agregados al texto contractual, manteniéndose vigentes y sin
modificación las demás cláusulas, acápites, subacápites y anexos a)

CONTRATO no -especificados en esta cláusula.

Las partes han acordado introducir enel Contrato las modificaciones

o agregados que se indican a continuación:
3.1 Modificar el texto del acápite 1.9, el cual quedará redactado

de la siguiente manera:

"1.9 CONTRATISTA”
Barrett Resources (Peru) Corporation, Sucursal del Perú,
inscrita en el Registro Público de Hidrocarburos en el asiento.

01, página 315, tomo 111 del Libro de Contratistas de

Operaciones.

Korsa Petroleum Development Corporation, Sucursal Peruana?
inscrita en el Registro Público de Hidrocarburos en el Asiento

1, Página 150, Tomo 111 del Libro de Contratistas de

Operaciones. mms =22=

Advantage Resources International, Sucursal del Perú, inscrita

en el Registro Público de Hidrocarburos en el Asiento 1, Fojas

271, Tomo 11 del Libro de Contratistas de Operaciones. :==:===
Hanwha Energy Company, Limited, Sucursal Peruana, inscrita en
el Registro Público de Hidrocarburos en el asiento 01, página
160, tomo 111 del Libro de Contratistas de Operaciones. =222=

Hyundai Corporation, Sucursal Peruana, inscrita en el Registro

VEINTISEIS MIL CIENTO CATORCE

Público de Hidrocarburos en el asiento 01, página 140, tomo III

del Libro de Contratistas de Operaciones.

En la Fecha de Cesión, la participación en el Contrato de las

empresas que conforman el Contratista es la siguiente: ==
Barrett Resources (Peru) Corporation, Sucursal del Perú 45%

Korea Petroleum Development Corporation,Sucursal Peruana 20%

Advantage Resources International, Sucursal del Perú 15%
Hanwha Energy Company, Limited, Sucursal Peruana 10%
Hyundai Corporation, Sucursal Peruana 10%"

Modificar el texto del: acápite 1.20, el cual quedará redactado .

de la siguiente manera:

“1.20 Fiscalización

que lteve a cabo el.

ón el Contrato.”

Agrega vel , A z o nará' el texto siguiente:

"1.49.

suscribiendo las

(Peru) Corporation, Sucursal del Perú,
Partes la Cesión de Participación en el Contrato de

Licencia para la Exploración y Explotación de

Hidrocarburos en el Lote 67.” ==

3.4 Modificar el texto del acápite 3.11, el cual quedará redactado

de la siguiente manera: ==
" 3.11 Intervienen Advantage Resources International, Inc.,
Korea Petroleum Development Corporation, Hanwha Energy
Company, Limited, Hyundai Corporation y Barrett

Resources Corporation para efectos de prestar las
VEINTISEIS MIL CIENTO QUINCE

garantias corporativas que aparecen en los anexos "D-5"¿
"D=8", "D=7", "D-8" y "D=-9", respectivamente, que se

entregan a PERUPETRO en la Fecha de Cesión.

Las garantias corporativas subsistirán mientras sean
exigibles las obligaciones del Contratista. Serán de
aplicación los subacápites 22.3.4 6 22.3.5, si producido
algún hecho que afecte la validez o la naturaleza de
alguna de las garantías corporativas, el Contratista no
cumple con sustituirla en un plazo máximo de quince (15)

Dias pride. a

de la siguiente 'manerá:
"20.1 Tada notificación o ón relativa al Contrato
- será considerada, cono. vs1 dámente cursada si es por

rgo. o si es recibida por:

CONTRATISTA =

Barrett Resources (Peru) Corporation, Sucursal del Perú

Mandatario Nacional

Calle Las Begonias NQ 475 - 69 Piso =3nmnaznzmcnzamazz

Lima 27 - Perú =z

Fax: 422-1122
Korea Petroleum Development Corporation, Sucursal

Peruana

566

VEINTISEIS MIL CIENTO DIECISEIS

Mandatario Nacional =

Calle La Santa María NO 185 Ima SIImmmminmniniczzk
Lima 27 + Perú cassReRmnzamsicinsmsziznzizsen=ani==r

Fax: 442-8839 ==

Advantage Resources International, Sucursal del Perú =

Mandatario Nacional ====

ViSiA. >

Fax: (303) 629 8230 7
Korea Petroleum Development. Corporation =
President

República de Corea

Fax: (823) 4387 9321
Inc.,. de conformidad. con el acápite 3.11 del Contrato de

VEINTISEIS MIL CIENTO DIECISIETE

Advantage Resources International, Inc. ====N:I222222229

President ===
1775 Sherman Street ==
Suite 1375
Denver, Colorado. 8020

Por el presente documento Advantage. Resources International

Licencia para la Exploración y Explotación de Hidrocarburos en

Ly AR mania e DEAMETON A CEDEN as
VEINTISEIS MIL CIENTO DIECIOCHO

Barrett Resources (Peru) Corporation, Sucursal del Perú, Korea
Petroleum Development Corporation, Sucursal Peruana, Advantage
Resources International, Sucursal del Perú, Hanwha Energy
Company, Limited, Sucursal Peruana y Hyundai Corporation, .
Sucursal : Peruana (“Contratista”). garantiza solidariamente
ante - PERUPETRO el cumplimiento . por “Advantage — Resources
International, Sucursal “del Perú ("ADVANFTAGE”

descrito enel acáp E

-apvamrasE +

: Señores =
PERUPETRO S.A.

AV. Luis Aldana NO 320

Por el presente documento: - Korea Petroleum Development

A

SA

VEINTISEIS MIL CIENTO DIECINUEVE ae *

Corporation, de conformidad con el acápite 3.11 del Contrato*
de Licencia para la Exploración y Explotación de Hidrocarburos
en el Lote 67, suscrito por PERUPETRO S.A. ("PERUPETRO”) con”
Barrett Resources (Peru) Corporation, Sucursal del. Perú, Korea
-Petroleum Development Corporation, Sucursal Peruana, Advantage

Resources International, Sucursal . del Perú, Hanwha Energy Ñ

Company, Limited, Sucurs Peruana úndai Córporatio

ucursal Peruana ("Contratista y

AXE cionario Aute i

Agregar el anexo. ”

"ANEXO "D-7":
GARANTIA CORPORATIV

PERUPETRO S.A.

Av, Luis Aldana NQ
570

VEINTISEIS MIL CIENTO VEINTE

PERU =
Por el presente documento Hanwha Energy Company, Limited, de
conformidad con el acápite 3.11 del Contrato de Licencia para
la Exploración y Explotación de Hidrocarburos: en el Lote 67.
suscrito por PERUPETRO S.A. ("PERUPETRO") con Barrett Resources *
(Peru) Corporation, Sucursal “del e ñú Korea; Petroleun

Development Corporatidn, Sucursal

“arbitral. para. solue .de

cláusula Vigésimo Primera

Atentamente,

(Funcionario Autorizado)"

Agregar el anexo. "D-8", el cual tendrá el
"ANEXO: “D-8" =3=

y VEINTISEIS MIL CIENTO VEINTIUNO

PERUPETRO S.A.

Av. Luis Aldana N2 320

se

Por el presente documento Hyundai Corporation, de conformidad
con el acápite 3.11 del Contrato de Licencia para la

Exploración y Explotación de Hidrocarburos .en 8l. ¿Lote 67

Peru Corporatio

ee ale
velppment.el bs

. “rectámaci ón diplomática .y

para solución de. controversias :estal
vigésimo primera del Contrato.

Atentamente, -=

de ....- +: de-19..

3.10 Agregar el anexo “D-9”, el cual tendrá el texto siguiente: ==-
VEINTISEIS MIL CIENTO VEINTIDOS

y “ANEXO "D-9% 2amccncamcananainsiii222

== GARANTIA CORPORATIVA

Av. Luis Aldana NQ 320 2232222 omIIRiiirzRRiizzi= 3Ni2az2= o

Lima 41

obligaciones. de (BARRETY derivadas del tontrato.
efectos” de esta garantía Barrett Resources Cofibration- se:

somete a las leyes de la República. del Perú, renuncia:,

expresamente a toda reclamación diplomática y se. somete al.

procedimiento arbitral para solución. de controversias

establecido en la cláusula vigésimo primera del Contrato. =

Atentamente,

VEINTISEIS MIL CIENTO VEINTITRES

CLAUSULA CUARTA
4.1 En la fecha de suscripción de la Escritura Pública que origine :-

el presente documento, Advantage Resources International, Inc,
Korea Petroleum Development Corporation, Hanwha Energy Company.

Limited, Hyundai Corporation .y Barret

Lima “26 de Febrero de 1998. =32==
- FIRMADO POR: PERUPETRO S.A. EL SEÑOR MIGUEL HERNAN CEL I RIVERA.

FIRMADO POR ADVANTAGE RESOURCES INTERNATIONAL, SUCURSAL DEL

PERU EL SEÑOR FRANCISCO GALVEZ DAÑINO” =>
FIRMADO POR KOREA PETROLEUM DEVELOPMENT CORPORATION, SUCURSAL:.

VEINTISEIS MIL CIENTO VEINTICUATRO

PERUANA LOS SEÑORES JAE-AM YOON Y FRANCISCO GALVEZ DAÑINO,===.'.
“ FIRMADO POR HANWHA ENERGY COMPANY, LIMITED, SUCURSAL PERUANA

EL SEÑOR FRANCISCO GALVEZ DAÑINO.

“SUCURSAL PERUANA EL SEÑOR:

FIRMADO POR HYUNDAI CORPORATION,

FRANCISCO GALVEZ DAÑINO.
FIRMADO POR BARRETT RESOURCES (PERU)

DECRETO: SUPREMO NUMERO .03'
EL PRESIDENTE DE LA REPUBLICA

CONSIDERANDO:
QUE. ES .POLITICA DEL GOBIERNO PROMOVER EL DESARROLLO DE LAS :

ACTIVIDADES HIDROCARBURIFERAS A FIN DE GARANTIZAR “El FUTURO:
ABASTECIMIENTO DE COMBUSTIBLES: SOBRE -.LA BASE DE LA LIBRE-:

VEINTISEIS MIL CIENTO VEINTICINCO

COMPETENCIA;
QUE, POR LEY NUMERO 26221, LEY ORGANICA DE HIDROCARBUROS, SE NORMA

LaS. ACTIVIDADES DE HIDROCARBUROS EN EL TERRITORIO NACIONAL ; =
QUE, MEDIANTE: DECRETO SUPREMO. NUMERO 38-95-EM, ' DE FECHA
DIGIEMBRE DE 1995, SE APROBO EL CONTRATO DEL

SUCURSAL DEL..PERU, “EMPRESA INTEGRANTE. DE L
DE 17 DE FEBRERO DE 1997,. COMUNICA A -PERUPETRO S.A.

9473-97 / EG,
¿SU INTENCIÓN DE. CEDER PARTE DE SU PARTICIPACION CONTRACTUAL A

BARRETT: RESOURCES (PERU) CORPORATIGN, SUCURSAL, DEL PERU;
QUE, EL DIRECTORIO DE PERUPETRO S.A. POR ACUERDO NUMERO D/073-97,
VEINTISEIS MIL CIENTO VEINTISEIS

Ss BE FECHA 10 DE OCTUBRE DE 1997, APROBO El PROYECTO DE CESION DE
PARTICIPACION EN EL CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y
EXPLOTACION DE HIDROCARBUROS EN EL LOTE 67, ELEVANDOLO AL PODER

EJECUTIVO PARA SU CONSIDERACIÓN Y RESPECTIVA APROBACION; ==2323===
QUE, DE ACUERDO CON LO ESTABLECIDO EN-L0S ARTICULOS 63” Y 66” DE LA

ICABLES, ES PROCEDENTE EXTENDER: LAS GARANTIAS SEÑA ADAS:.EN ESTOS:

MINAS. =

DADO EN LA CASA DE GOBIERNO, EN LIMA, A LOS VEINTITRES DIAS DEL MES

LEY NUMERO. 26221, DECRETO LEGISLATIVO NUMERO” :668 Y "DEMAS NORMAS
517

VEINTISEIS MIL CIENTO VEINTISIETE

DE DICIEMBRE DE MIL NOVECIENTOS NOVENTA Y SIETE.
ALBERTO FUJIMORI FUJIMORI

Presidente Constitucional de la República

JORGE CAMET DICKMANN

Ministro de Economía y Finanzas.

O PANDOLFI_ ARBULU  =

ORPORATION, -SUCURSÁL "PERUANA, CELEBRARON U CONTRA
, LA EXPLORACIÓN: Y. EXPLOTACION, DE -HIDROCARBBURO:
“MISMO. QUE “FUERA APROBADO -POR DECRETO SUPREMO:-Ng:

- DE CONFORMIDAD CON LA CLAUSULA DECIMO SEXTA DEL co RATO LA
OMPAÑIA ¿ADVANTAGE RESOURCES INTERNATIONAL, SUCURSAL DEL PERU:
COMUNICO A PERUPETRO S.A., SU INTENCIÓN “DE CEDER -PARTE "DE SU
PARTICIPACION EN EL (CONTRATO, EQUIVALENTE AL SESENTA POR CIENTO
VEINTISEIS MIL CIENTO VEINTIOCHO

) DE LA PARTICIPACION TOTAL EN EL-.MISMO, CEDIENDO A: BARRETT
so ACES (PERU) CORPORATION, SUCURSAL DEL PERU UNA PARTICIPACION
L CONTRATO EQUIVALENTE AL CUARENTICINCO POR CIENTO (45%) DE LA
ICIPACION CONTRACTUAL QUEDANDO EN CONSECUENCIA - REDUCIDA LA
(UTÉ1IPACION DE ADVANTAGE RESOURCES «INTERNATIONAL, “SUCURSAL DEL:
AL QUINCE POR CIENTO (15%). == ; aux

: CORPORATION; SUCURSAL DE
PARA: ASUMER El RORCENT

A COMPAÑIA BARRETT RESOURCES (PÉ
“CALIFICADA POR'PERUPETRO:S:

TE 3.11 DEL CONTRATO.
DÉ-CONFORMIDAD<GBN- EL ARTICULO. £

ICA DE - HIDROCARBUROS, - EL CONTRAT
NAS NATURALES O JURIDICAS -QUE - LO--CONF PUEDE CEDER SU.*
TCION CONTRACTUAL O ASOCIARSE CON TERCEROS:
VEINTISEIS MIL CIENTO VEINTINUEVE

LAS MISMAS RESPONSABILIDADES EN LO CONCERNIENTE A LAS GARANTIAS Y
OBLIGACIONES OTORGADAS Y ASUMIDAS EN EL CONTRATO POR EL CONTRATISTA.
QUE, CORRESPONDE AL DIRECTORIO ELEVAR AL MINISTERIO DE ENERGIA Y
MINAS PARA EL TRAMITE DE APROBACION POR DECRETO SUPREMO, Y CON SU
CONFORMIDAD, LOS CONTRATOS DE LICENCIA, DE SERVICIOS-Y OTROS, PARA
LA' EXPLORACIÓN Y EXPLOTACION O EXPLOTACION DE HIDROCARBUROS DE.
CONFORMIDAD CON LO ESTABLECIDO: EN EL LITERAL-M)-:DEL ARTICULO. 380 -DEL.

CESION DE. PARTICIPACION A. QUÍ

PRESENTE, --UNA' VÉZ EMITIDO EL CORRESPONDIENTE DECRETO SUPREMO .
EXONERAR ' EL PRESENTE ACUERDO DEL, TRAMITE DE LEGTURA Y
APROBACION DE ACTA. == Snteriiditz E -

LO QUE TRANSCRIBO A UD. PARA SU CONOCIMIENTO Y DEMAS FINES. z==322"
SAN: BORJA, 10 DE OCTUBRE DE 1997 Dammcmsmamansiocacrachaadisnzesoa
FIRMADO. SR.JUAN ASSERETO DUHARTE +-- PRESIDENTE DEL DIRECTORIO
PERUPETRO S.A.- FIRMADO SRA.HILDA GUILLEN DE VIZCARRA - SECRETARIO
GENERAL PERUPETRO $.A.- UN SELLO SECRETARIA GENERAL PERUPETRO S.A.==
1580

VEINTISEIS MIL CIENTO TREINTA

EN LA PARTE SUPERIOR UN SELLO QUE DICE ; CERTIFICO QUE ES COPIA FIEL
DEL ORIGINAL QUE OBRA EN LOS ARCHIVOS DE PERUPETRO S.A,

FIRMADO SRA.HILDA GUILLEN DE VIZCARRA - SECRETARIO GENERAL PERUPETRO -:

ÉRTIFICO: QUE A FOJAS VEINTICUATRO: mal SELOCIENTA!

EN. EL ANEXO A. ==
TRANSCRIPCION: ANEXO Az IRSA OS RIS IRIS AI RI ADT IRIZZ ARS Z 232
E) APROBAR TODA CLASE DE ACTOS O CONTRATOS QUE CELEBRE .LA SUCURSAL:

VEINTISEIS MIL CIENTO TREINTIUNO

PARA - EL CUMPLIMIENTO DE SU OBJETIVO SOCIAL, SIN RESERVA NI

LIMITACION ALGUNA.
ASI Y MAS EXTENSAMENTE CONSTA DE LA ESCRITURA PUBLICA QUE HE TENIDO
A LA VISTA, Y A SOLICITUD DE PARTE INTERESADA EXPIDO EL * PRESENTE
" COMPROBANTE DEBIDAMENTE CONFRONTADO DE ACUERDO A-LEY. EL MISMO QUE
SELLO Y RUBRICO EN LA CIUDAD DE-LIMA.- FIRMADO RICARDO FERNANDINI

FRANCISCO GALVEZ DAÑINO; DE“NACIONALIDAD' PERUANA, VECINO:

DE: ESTA CIUDAD, DE ESTADO CIVIL: -CASADO,- DE PROFESION: ABOGADO,
DEBIDAMENTE IDENTIFICADO CON LIBRETA ELECTORAL NUMERO 08231225
SUFRAGANTE ELECTORAL, Y CON LIBRETA MILITAR NUMERO: 21975545 ES
Y El SEÑOR: OSCAR DARIO ARRUS OLIVERA, “DE NACIONALIDAD PERUANA,

VEINTISEIS MIL CIENTO TREINTIDOS

VECINO DE ESTA CIUDAD, DEBIDAMENTE IDENTIFICADO CON LIBRETA
ELECTORAL NUMERO: 22309891 SUFRAGANTE ELECTORAL, LIBRETA MILITAR
NUMERO: 22309891; QUIEN MANIFIESTA SER DE ESTADO CIVIL: CASADO, DE
PROFESION: ABOGADO -
QUIENES PROCEDEN POR SU PROPIO DERECHO
SEÑALANDO DOMICILIO EN: s
DOY “DE HABER” IDENTIFICADO:
codi. CON CAPÁCIO: z

INTERNATIONAL, INC.
. NUEVA, GARANTIA CORPORATIVA fr
INTERNATIONAL, INC. CONFORME LO PUDIERA REQUERIR PERUPETRO Ss. A

SEGUNDO. FRANCISCO GALVEZ -DAÑINÓ Y “OSCAR ARRUS OLIVERA POR EL Z
PRESENTE DOCUMENTO ACEPTAMOS LOS PODERES (OTORGADOS POR EL” DIRECTORIO E

CON FECHA 12 DE ENERO DE 1998,
USTED "SEÑOR NOTARIO SE SERVIRA INSERTAR .LO QUE FUERE DE LEY, EN:
VEINTISEIS MIL CIENTO TREINTITRES

“ESPECIAL LA RESOLUCION A QUE SE HACE REFERENCIA EN. LA CLAUSULA *
PRIMERA, CUIDANDO DE PASAR LOS PARTES A LOS REGISTROS PUBLICOS. ==
LIMA, 12 DE FEBRERO DE 1998,

FIRMAN EN LA PRESENTE MINUTA:
: "DARIO ARRUS OLIVERA. =

FRANCISCO GALVEZ' DAÑINO.- OSCAR

'AYTORIZADA- LA MINUTA POR El... DOCTOR. FRANCISCO . GALVEZ DAÑINO, ..

EN-F£ DE LO CUAL.FIRMO Y SELLO LA PRESENTE: ==
FIRMADO: “V. VIVIANA TEJEDA DULUDE - TRADUCTORA PUBLICA JURÁMENTADA . z
TRADUCCION OFICIAL.- TRA. 0080-98 amrricarmcacaliicoisniidaiidzza
CORTE-SUMEN:

9584

VEINTISEIS MIL CIENTO TREINTICUATRO

“EL PRESENTE DOCUMENTO  REDACTADO EN IDIOMA ESPAÑOL CONSTA DE UNA
CERTIFICACION OTORGADA POR JAMES S. DEAN, PRESIDENTE DEL DIRECTORIO
DE ADVANTAGE RESOURCES INTERNATIONAL INC. DE FECHA 12 DE ENERO DE :
1998. A CONTINUACION SE PROCEDERA A TRADUCIR Y TRANSCRIBIR LAS

MI LA AUTORIDAD

REL PRESENTE CERFIFICO QUE:
CHRISTINE K.| PETTINGER, = :
¿CUYA. FIRMA REFRENDA Y FIGURA:EN LA CERTIFICACIÓN D: LEGALIZACION DEL. -
NOTARIA PUBLICA” *

DOCUMENTO. ADJUNTO ERA, AL MOMENTO. DE OTORGARLA,
DEBIDAMENTE NOMBRADA, JURAMENTADA Y AUTORIZADA POR LAS LEYES DEL
ESTADO DE COLORADO PARA EXPEDIR El REFERIDO DOCUMENTO. - IGUALMENTE

VEINTISEIS MIL “CIENTO TREINTICINCO

CERTIFICO QUE EL INSTRUMENTO PRECEDENTE SE EMITIO: Y LEGALIZO. DE “a

y
CONFORMIDAD CON LAS LEYES DEL ESTADO DE COLORADO Y QUE, A MI LEAL Ñ
SABER Y ENTENDER, LA FIRMA Y SELLO OFICIAL DE La MENCIONADA :

MPARADO...LA” FIRMA. DE LA.

FINALMENTE, DEJO CONSTANCIA DE QUE HE-CO
RA- EN LOS “REGISTROS

ITADA NOTARIA CON UNÉ COPIA DE-LÁ MISMA QUE “OB

MI OFICINA. |

ALIZACIONES No. 722715 5
 LEGALIZA LA FIRMA QUE ANTECEDE DELS
dí SE LEGALIZA LA FIRMA: STINENTRAR

DOCUMENTO. 5
VEINTISEIS MIL CIENTO TREINTISEIS

' SELLO / SELLO EN. RELIEVE
UN SELLO QUE DICE LO SIGUIENTE:

"YO LA INFRASCRITA TRADUCTORA PUBLICA JURAMENTADA, CERTIFICO QUE LA

PRESENTE ES UNA TRADUCCION FIEL Y CORRECTA DEL DOCUMENTO EN. IDIOMA
INGLES, ADJUNTO. ESTA TRADUCCION NO DEBE INTERPRETARSE” COMO
: RECONOCIMIENTO, DE. LA AUTENTICIDAD: Y VERACIDAD DEL. CONTENIDO: PEL

HYDROCARBUROS EN EEL LOTE 67 DE: LA CUENCA: MARAÑON,. A

£EN. ADELANTE DENOMINADO EL "CONTRATO”) Y EMITIO UNA: GARANTIA
CORPORATIVA A PERUPETRO S.A. A FAVOR DE SU SUCURSAL.. ===.

* QUE LA “COMPAÑIA” DESEA AUTORIZAR A SUS REPRESENTANTES LEGALES
EN EL PERU, DR. FRANCISCO GALYEZ DAÑINO, Y DOCTOR OSCAR ARRUS”
VEINTISEIS MIL CIENTO TREINTISIETE

YERA, PARA SUSCRIBIR CUALQUIER MODIFICACION AL “CONTRATO”, COMO
RANTE CORPORATIVO , Y EMITIR SI FUERE EL CASO, UNA NUEVA GARANTIA
PORATIVA CONFORME LO PUDIERA REQUERIR PERUPETRO S.A. =Rx =

las REGISTRAL DE: LIMA Y CALLAO

TUD DE INSCRIPCIÓN DE TITULO
EX: 33519 = :
MARCAR CON UN ASPACO El CASILLERO QUE CORRESPONDA.
ERSONA JURICA
VEINTISEIS MIL CIENTO TREINTIOCHO

-5.- CONTRATANTES: ADVANTAGE RESOURCES INTERNATIONAL, -INC.=

IMPORTE PAGADO: S/. 80.00 .
UN SELLO DE LA CAJA REGISTRADORA QUE DICE:
01 TITULO: 00028413 18/02/1998 12:00:00 TOMO DIARIO: 0405 .- RECISO:
00001933.-"CÁJA: 07 S/. 80.00. 222 =

A DEL PRESENTANTE

YUNDAI CORPORATION

AAA OOOO ROO ojala

EN LA CIUDAD DE LIMA A LOS ONCE DEL MES DE ABRIL DE MIL NOVECIENTOS
VEINTISEIS MIL CIENTO TREINTINUEVE

" NOVENTISIETE, ANTE MI RICARDO FERNANDINI BARREDA NOTARIO DEJLÍMA.: >
OCOMPARECEr AmSamRRRDSomanmisciniaicnnaniciz222o201

DE ESTA CIUDAD, DE ESTADO CIVIL CASADO, ABOGADO, CON LIBRETA DE

"CONSCRIPCION MILITAR NUMERO:. 21975545, £ INSCRITO, EN El REGISTRO:
ELECTORAL NACIONAL BAJO EL. NUMERO: 08231225, SUFRAGANTE

SE> ESTABLECIÓ LA SUCURSAL EN EL PERU: DE: HYUNDAI CORPORAT. ON:
. DENOMINADA ” HYUNDAI CORPORATION, SUCURSAL PERUANA”. CON E “OBJETO .
DE REALIZAR ACTIVIDADES EN EL SECTOR HIDROCARBUROS, INSCRESIENDOSE |
EN -LA FICHA NUMERO .12269 DEL - REGISTRO DE PERSONAS JURADICAS. DE:
VEINTISEIS MIL CIENTO CUARENTA

cd. SE GUNDO.- POR ESCRITURA PÚBLICA EXTENDIDA ANTE El NOTARIO, DE
LIMA, DOCTOR CESAR AUGUSTO CARPIO VALDEZ CON FECHA 13 DE DICIEMBRE y
E MIL NOVECIENTOS NOVENTA Y CINCO, HYUNDAI CORPORATION, SUCURSAL
PERUANA PARTICIPO EN LA SUSCRIPCIÓN DE UN CONTRATO DE LICENCIA CON
PERUPETRO SOCIEDAD ANONIMA. PARA LA EXPLORACION Y. EXPLOTADION DE
HIDROCARBUROS DEL LOTE 67.

EN EL REGISTRO PUBLICO DE HIDROCARBUROS. ===
LIMA, UNO DE ABRIL DE MIL NOVECIENTOS NOVENTISIETE.3===

: FIRMADO FRANCISCO GALVEZ DAÑINO
AUTORIZA LA MINUTA: POR EL DOCTOR FRANCISCO GALVEZ DAÑINO ABOGADO,
VEINTISEIS MIL CIENTO CUARENTIUNO

INSCRITO EN EL REGISTRO DEL COLEGIO DE ABOGADOS DE LIMA, BAJO EL .

REGISTRO NUMERO 5088.
INSERTO TRADUCCION OFICIAL.=
EN LIMA, A LOS DOS DIAS DEL MES DE ABRIL DEL AÑO 1997, YO, LA
SUSCRITA TRADUCTORA PUBLICA JURAMENTADA, CERTIFICO QUE EL PRESENTE
DOCUMENTO ES UNA TRADUCCION FIEL Y CORRECTA DEL IDIOMA INGLES AL
+ IDIOMA ESPAÑOL EFECTUADA EN CINCO PAGINAS E INSCRITA. EN: MI. REGÍSTRO
OFICIAL BAJO EL NUMERO osa8i97/0 ¿DEL DOCUMENTO ORIGINAL, REFERENTE

CONSIDERANDO QUE:

EL 13 DE DICIEMBRE DE 1995 LA COMPAÑIA CELEBRO UN CONTRATO DE
LICENCIA CON PERUPETRO SOCIEDAD ANONIMA PARA LA EXPLORACION Y
EXPLOTACION DE HIDROCARBUROS EN LA CUENCA MARAÑON UBICADA EN EL
NORTE DEL PERU, LOTE 67 ( El " CONTRATO") A TRAVES DE HYUNDAI
CORPORATION, SUCURSAL PERUANA; Y EMITIO Y ENVIO UNA GARANTIA

a ÓN > ——————_ o —
VEINTISEIS MIL CIENTO CUARENTIDOS -.

FORPORATIVA DE LA CASA MATRIZ A PERUPETRO SOCIEDAD ANONIMA “SEGUN. EL

RMATO DEL ANEXO "D” DEL CONTRATO. SR0RRERTISIMRRIZIZADZIR
¿La COMPAÑIA HA LLEGADO A UN ACUERDO CON LAS SUCURSALES "DE SUS

socios, ADVANTAGE RESOURCES INTERNATIONAL, SUCURSAL. DEL PERU; KOREA

EONTRATO CELEBRADO + CON * PERUPETRO
BONSECUENCIA, sión EN:EL CT ADO.

“SUCURSAL-EN EL MARCO-DEL, CONTRATO=52=
“FINALMENTE, - SE “ACUERDA: AUTORIZAR Y FACULTAR* AL “SÉÑOR:
“GALVEZ DAÑINO PARA QUE OTORGUE LA ESCRITURA: PUBLICA -0-CUALQUIER OTRO

DOCUMENTO NECESARIO. PARA EL REGISTRO DE ESTOS PODERES. ==fiam23=3=3,
EN FE DE LO CUAL, SUSCRIBO EN LA CIUDAD DE SEUL A LOS DIEZ Y NUEVE
DIAS DEL MES DE MARZO DE 1997.=

VEINTISEIS MIL CIENTO CUARENTITRES

POR: -HYUNDAI CORPORATION - ( FIRMADO) -SE YONG PARK. PRESIDENTE Y

y

“DIRECTOR REPRESENTANTE/ SELLO.=
THE HAN-GUG LAW 8 NOTARY OFFICE (ESTUDIO JURIDICO HAN-GUG; ABOGADOS

Y NOTARIOS) 198-42 KWANHUN-DONG, JONGRO-KU, “SEUL, COREA: (KkWÁNHUN

“BLDG-F 11).=
TELEFONO: 735-6597-8 FAX: 734-5435.5=

CERTIFICACION NOTARIAL NUMERO :19973204
SiKIMÍ - APODERADO: DE” PARK SE. YONG

“ASUNTOS CONSULARES LEGALIZACIONES NUMERO" 628177.==2=222

SE LEGALIZA LA FIRMA QUE ANTECEDE DEL SEÑOR GONZALO PARED
NOTA: SE LEGALIZA LA FIRMA SIN JUZGAR EL CONTENIDO DEL DOCUMENTO:
LIMA; UNO DE ABRIL DE MIL NOVECIENTOS NOVENTA Y SIETE. ===

0519594

se VEINTISEIS MIL CIENTO CUARENTICUATRO

E

XX Eh cerrnavo, FANNY RAQUEL SEMINARIO SALAS.

DEPARTAMENTO DE TRAMITES CONSULARES LEGALIZACIONES SELLO/ SELLO EN

UN. SELLQ "YO LA INFRASCRITA TRADUCTORA PUBLICA JURAMENTADA,
CERTIFICO QUE LA PRESENTE TRADUCCION ES FIEL Y CORRECTA DEL TEXTO
ORIGINAL EN IDIOMA (INGLES ADJUNTO. ESTA TRADUCCION" NO DEBE
INTERPRETARSE COMO RECONOCIMIENTO DE LA AUTENTICIDAD DEL«DOCUMENTO
TRADUCIDO. EN. FE DE LO CUAL FIRMO M SELLO EN- LIMA f- 1,08 008 DIAS DEL

CERTIFICO: QUE A FOJAS TRES MIL NOVECIENTOS CINCUENTINUEVE, DE MI
PROTOCOLO DE INSTRUMENTOS PUBLICOS, APARECE EXTENDIDA BAJO EL NUMERO
OCHOCIENTOS SESENTISEIS, 1A ESCRITURA DE PODER ESPECIAL QUE OTORGA
EL SEÑOR FRANCISCO GALVEZ DAÑINO DEL CONFERIDO POR HANWHA ENERGY

VEINTISEIS MIL CIENTO CUARENTICINCO

:OMPANY LIMITED, CON FECHA ONCE DE ABRIL DE MIL NOVECIENTOS
IOVENTISIETE. LA MISMA QUE SE ENCUENTRA INSCRITA EN LA FICHA 122268
DEL REGISTRO MERCANTIL DE LIMA Y EN EL ASIENTO 03 DE FOJAS 143,
TOMO V DEL REGISTRO PUBLICO DE HIDROCARBUROS, CUYO TENOR LITERAL

ESCRITURA PUBLICA, LA MISMA QUE ARCHIVO “EN SU LEGAJÓ “RESPECTIVO,. Y

«CUYO TENOR ES EL SIGUIENTE: 2Rnmmccammnnmniicanicncaniciniiciiiazoz
MINUTA.” SEÑOR NOTARIO DOCTOR RICARDO FERNANDINI BARREDA 222222222
SIRVASE EXTENDER EN SU REGISTRO DE ESCRITURAS PUBLICAS, UNA DE PODER
ESPECIAL DEL CONFERIDO POR HANWHA ENERGY COMPANY, LIMITED -UNA
VEINTISEIS MIL CIENTO CUARENTISEIS

OMPAÑIA CONSTITUIDA Y EXISTENTE DE CONFORMIDAD CON LAS LEYES DE/LA
REPUBLICA DE COREA, QUE OTORGA FRANCISCO GALVEZ DAÑINO, IDENTIFICADO
¿CON LIBRETA ELECTORAL: NUMERO 08231225, CON DOMICILIO EN LA CÁLLE
LA SANTA. MARIA [NUMERO 185, “SAN ISIDRO, LIMA, DE ACUERDO CON: JAS.
FACULTADES QUE CONSTAN DE LA RESOLUCION" CERTIFICADA DEL. ACTA:DE:

'GCARBUROS - “EN EL LOTE 67, A-NOMSRE:
MITÉO; ¿COMO - GARANTE CORPORATIVO,

COMPANY; LIMITED, SUCURSAL PERUANA, CON;
INCORPORACION DE BARRETT RESOURCES (PERU)
AL CONTRATO, Y SU POSIBLE DESIGNACI!

VEINTISEIS MIL CIENTO CUARENTISIETE

2.2. ACTUANDO INDIVIDUAL OU CONJUNTAMENTE RATIFIQUEN A. NOMBRE -DE t
HANWHA ENERGY COMPANY, LIMITED SU PARTICIPACION COMO - GARANTE
CORPORATIVO EN EL CONTRATO DE LICENCIA DEL LOTE 67, EL QUE SUSCRIBIO

. ESTANDO AL TANTO DE SUS TERMINOS Y CONDICIONES Y DE LAS OBLIGACIONES
ASUMIDAS POR SU SUCURSAL EN EL MISMO. =

PRESENTE. , ; +
IRMADO.. MARIA. DEL CARMEN . PIZARRO  SABOGAL TRADUCTORA -. PU
URAMENTADA,

RADUCCION OFICIAL TRA.0849-97/0

¿SERTIFICADO DE ACUERDO DE DIRECTORIO

VEINTISEIS MIL CIENTO CUARENTIOCHO

SO, IL-WOONG CHO, MAYOR DE EDAD, BAJO JURAMENTO, CERTIFICO:22332==
«QUE ME DESEMPEÑO COMO SECRETARIO DE HANWHA ENERGY COMPANY
«LIMITED, UNA COMPAÑIA QUE SE CONSTITUYO Y EXISTE AL AMPARO DE LAS
LEYES DE LA REPUBLICA DE COREA, DEBIDAMENTE NOMBRADO, CALIFICADO: Y
EN EJERCICIO DE MIS FUNCIONES.

2.QUE EL DIEZ Y SIETE DE. MARZO DE MIL NOVECIENTOS NOVENTAY

EL DIRECTORIO DE HANWHA ENERGY COMPANY,

DENOMINADA LA COMPAÑIA" ) -ADOPTO. LOS “SIG
NSENTIMIENTO DE- SUS MIE BROS

LIMITED. ( EN

'ERADOR EN DICHO CONTRATO.
AHORA, POR LO

TANTO, SE ACUERDA : QUE HEUNG= JUN PARK, CIUDADANO A
COREANO. Y FRANCISCO GALVEZ DAÑINO, . CIUDADANO PERUANO; QUEDEN

- AUTORIZADOS, CONJUNTA O INDIVIDUALMENTE, PARA LLEVAR A CcAB0 LA

MODIFICACION DEL CONTRATO EN REPRESENTACION DE LA COMPAÑIA PARA LOS
PROPOSITOS DE LA GARANTIA CORPORATIVA, ASI COMO LA MODIFICACION DEL
CONTRATO EN REPRESENTACION DE "HANWHA ENERGY COMPANY, LIMITED,
SUCURSAL PERUANA” PARA INCLUIR EN DICHO CONTRATO A BARRETT RESOURCES

VEINTISEIS MIL CIENTO CUARENTINUEVE

PERU) CORPORATION, SUCURSAL DEL PERU, O SU POSIBLE DESIGNACION
COMO OPERADOR EN EL CONTRATO.

ASIMISMO. (SE ACUERDA QUE  HEUNG-JUN PARK, CIUDADANO COREANO Y

FRANCISCO GALVEZ DAÑINO, CIUDADANO PERUANO, QUEDEN AUTORIZADOS,

POR: ESTUDIO JURIDICO PYEONG-HWA,' "ABOGADOS Y NOTARIOS A FIRMADO)

CHEONG= KUN PARK, ABOGADO-NOTARIO PUBLICO EL 8 DE SETIEMBRE DE 19' >
EL MINISTRO DE JUSTICIA DE LA REPUBLICA DE COREA AUTORIZO A ESTE
ESTUDIO JURIDICO A DESEMPEÑAR LAS FUNCIONES DE' NOTARIA PUBLICA, DE
CONFORMIDAD CON LA LEY NUMERO 2254,

SELLO/ SELLO EN RELTEVE.======c222i2mamzz==

VEINTISEIS MIL CIENTO CINCUENTA

EMBAJADA DEL PERU EN SEUL, COREA SECCION CONSULAR.==223naxinoin==
LEGALIZADA LA FIRMA DE CHEONG-KUN PARK, QUIEN DESEMPEÑA LAS

FUNCIONES DE NOTARIO PUBLICO EN SEUL, COREA
A SE LEGALIZA LA FIRMA MAS NO EL CONTENIDO DEL DOCUMENTO)

SEUL, 19 DE MARZO DE 1997,233==3==
SNUMERO DE R.G.E.
57 DERECHOS: 5/6 52.00-428 800.

3112 NUMERO DE TARIFA: €5A, NUMERO DE ACTUACII

MIL'' NOVECIENTOS SESENTA, DEBIDAMENTE EXPEDIDA POR

SUPERINTENDENCIA NACIONAL DE CONTRIBUCIONES . ===2==N222n22222322x2
CONCLUSION .- FORMALIZADO EL INSTRUMENTO AL OTORGANTE LE
DIO LECTURA DESPUES DE LO CUAL SE AFIRMA Y RATIFICA EN SU CONTENIDO,
QUE SE INICIA EN LA FOJA DE SERIE NUMERO 2828517 Y CONCLUYE EN LA -
VEINTISEIS MIL CIENTO CINCUENTIUNO

FOJA SERIE NUMERO 2828523 V. DE TODO LO QUE DOY FE. FIRMADO
FRANCISCO GALVEZ DAÑINO.- FIRMADO RICARDO FERANDINI BARREDA NOFARIO

DE LIMA.==
ASI Y MAS EXTENSAMENTE CONSTA DE LA ESCRITURA PUBLICA QUE HE TENIDO
-A LA VISTA, Y A SOLICITUD DE PARTE INTERESADA EXPIDO EL PRESENTE
£OMPROBANTE DEBIDAMENTE CONFRONTADO DE ACUERDO: A LEY EL MISMO QUE
SELLO Y RUBRICO EN LA. CIUDAD DE: LIMA. FIRMADO RICARDO N :
'BARREDA.- NOTARIO ABOGADO.

EN La CIUDAD DE -LIMA- A.LOS CATORCE DIAS DEL: MES DE ABRIL DE MEC

NOVECTENTOS NOVENTISIETE, ANTE MI RICARDO. FERNANDINI BARREDA

NOTARIO DE LIMA
COMPARECE: 23II2ITRISA Dima rciciccoassccniccicizasnciccninioaina25

EL SEÑOR JAE -—AM YOON, DE NACIONALIDAD COREANO, DE ESTADO CIVIL
CASADO, DE PROFESION ADMINISTRADOR DE EMPRESAS, IDENTIFICADO CON
VEINTISEIS MIL CIENTO CINCUENTIDOS

PASAPORTE DE LA REPUBLICA DE COREA NUMERO S 0193536, CON DOMICILIO
SOLO PARA EFECTOS DEL PRESENTE CONTRATO EN LA CALLE LAS CAMELIAS
NUMERO 820, OFICINA NUMERO 601, DEL DISTRITO DE SáÁN ISIDRO,

PROVINCIA Y DEPARTAMENTO DE LIMA
Y EL SEÑOR FRANCISCO GALVEZ DAÑINO, DE NACIONALIDAD PERUANO, VECINO

DE ESTA CIUDAD, DE ESTADO CIVIL CASADO, ABOGADO CON LIBRETA DE
CONSCRIPCION MILITAR NUMERO: 21975545, E INSCRITO EN EL: «REGISTRO
ELECTORAL NACIONAL BAJO EL NUMERO: 08231225, SUFRAGANTE ELECT
ON DOMICILIO SOLO: PARA EFECTOS DEL. PRESENTE CONTRATO

a,

» IDENTIFICADO CON LIBRETA ELECTORAL NUMERO. 082 225
DOMICILIO: EN La CALLE LA SANTA MARIA NUMERO -185,-SAN ISIGRO; LTMA;
DE. ACUERDO CON LAS FACULTADES “QUE CONSTAN DE LA RESOLUCIÓN

CERTIFICADA QUE USTED SE SERVIRA INSERTAR, EN LOS TERMINOS Y
¿CONDICIONES SIGUIENTES: 2322222222DIZIZSINTAZIDADIIITIIRIATADINNATT
PRIMER O.- CON FECHA 31 DE OCTUBRE DE MIL NOVECIENTOS NOVENTA
Y CINCO, Y ANTE NOTARIO DE LIMA, CESAR AUGUSTO CARPIO VALDEZ SE
VEINTISEIS MIL CIENTO CINCUENTITRES

ESTABLECIO LA SUCURSAL EN EL PERU DE KOREA PETROLEUM DEVELOPMENT
“CORPORATION, DENOMINADA " KOREA PETROLEUM DEVELOPMENT CORPORATION,
SUCURSAL PERUANA” CON EL OBJETO DE REALIZAR ACTIVIDADES EN EL SECTOR
HIDROCARBUROS,  INSCRIBIENDOSE EN LA FICHA NUMERO 122267 DEL

REGISTRO DE PERSONAS JURIDICAS DE LIMA. == .
S.E G UND O.- POR ESCRITURA PUBLICA EXTENDIDA ANTE El NOFARIO: DE

NOVECIENTOS. NOVENTA. Y -:EINCO,

APORATION, “SUCURSAL. PERYANA
suc - PERU

DESCRIBE EN: LA CLAUSULA ANTERIOR. = CARRER,
AGREGUE 'USTED SEÑOR NOTARIO LO QUE FUERE -DE LEY, .Y CURSETLOS 6

Y. EN EL REGISTRO PUBLICO DE HIDROCARBUROS. ======3:3==
LIMA, CUATRO DE ABRIL DE MIL NOVECIENTOS NOVENTISIETE.

19604

VEINTISEIS MIL CIENTO CINCUENTICUATRO

TORIZA LA MINUTA: POR EL DOCTOR FRANCISCO GALVEZ DAÑINO ASOGADO,
INSCRITO EN EL REGISTRO DEL COLEGIO DE ABOGADOS DE LIMA, BAJO. El
REGISTRO NUMERO 5088.=

INSERTO TRADUCCION OFICIAL.
EN LIMA, A LOS SIETE DIAS DEL MES DE ABRIL DEL AÑO 1997, YO, .LA
SUSCRITA TRADUCTORA PUBLICA JURAMENTADA,, CERTIFICO QUE EL PRESENTE

DOCUMENTO ES UNA TRADUCCION FIEL Y CORRECTA DEL. IDIOMA “INGLES AL
IDIOMA ESPAÑOL EFECTUADA EN CINCO. PAGINAS E INSCRITA” EN mn REGIS
FICIAL BAJO EL. ¿NUMERO 0912239740 DEL DOCUMENT k

, "y, "A FAVOR.
E NACIONALIDAD COREANA, Y FRANCISCO GALVEZ DAÑINO, DE NACIONAL
NOMBRANDÓLOS, - CONSTITUYENDOLOS Y,

ERUANA  (- LOS "APODERADOS”)

L 13 DE DICIEMBRE DE 1995 LA COMPAÑIA CELEBRO UN CUNTRATO DE
“LICENCIA ' CON PERUPETRO SOCIEDAD ANONIMA PARA LA EXPLORACION Y
“EXPLOTACION DE HIDROCARBUROS EN LA CUENCA MARAÑON UBICADA EN EL
VEINTISEIS MIL CIENTO CINCUENTICINCO

NORTE DEL PERU, LOTE 67 ( EL " CONTRATO") A TRAVES DE KOREA

PETROLEUM DEVELOPMENT CORPORATION, SUCURSAL PERUANA; Y EMITIO Y.:
ENVIO UNA GARANTIA CORPORATIVA DE LA Casa MATRIZ A PERUPETRO -
SOCIEDAD ANONIMA SEGUN EL FORMATO DEL ANEXO "D” DEL CONTRATO, .
TOMANDO EN CUENTA LOS TERMINOS Y CONDICIONES DEL: CONTRATO Y ¿LAS

RESPONSABILIDADES QUE SU SUCURSAL ASUMIO EN EL MARCO DEL. CONTRAT
PEDCO _TIENE LA INTENCION DÉ FACULTAR “A LOS APODERADOS *

CERTIFICACION NOTARIAL - NUMERO 1997-2945.

JEE YUN YUM,' APODERADO DE SEOX-JUNG CHANG, “QUIEN. sE DESEMPEÑA
PRESIDENTE DE KOREA: PETROLEUM DEVELOPMENT CORPORATION, COMPA
ANTE: MI Y. RECONOCIO QUE LA CITADA COMPAÑIA OTORGO EL DOCUMENTO QUÉ:
( FIRMADO) HAN MYUNG HWAN, ABOGADO-NOTARIO PUBLICO EL 18 DE JULIO
DE 1991, EL MINISTRO DE JUSTICIA DE LA REPUBLICA DE COREA AUTORIZO”
A ESTE ESTUDIO JURIDICO A DESEMPEÑAR LAS FUNCIONES DE NOTARÍA..
PUBLICA, DE CONFORMIDAD CON LA LEY NUMERO" 3790.

'SELLO/ SELLO EN RELIEVE. S335I23IIMRIRI==2
ygrénsaoa DEL PERU EN SEUL, COREA: SECCIÓN CONSULAR.

IDIOMA

INGLES ADJUNTO ESTA  RRADUECIÓN; NO...DEl

DEL MES DE ABRIL DE MIL NOVECIENTOS NOVENTA. Y SIETE. FIRMADO MARÍA
DEL CARMEN PIZARRO SABOGAL TRADUCTORA PUBLICA JURAMENTADA. ==2=2===
ONSTANCIA .-SE DEJA EXPRESA CONSTANCIA DE QUE LA PRESENTE
ESCRITURA SE ENCUENTRA EXENTA DEL PASE RESPECTIVO DE NO HA LUGAR
VEINTISEIS MIL CIENTO CINCUENTISIETE

.

A IMPUESTO, SEGUN RESOLUCION NUMERO UNO DE FECHA DOCE DE ENERO.PE > *
MIL NOVECIENTOS SESENTA, DEBIDAMENTE EXPEDIDA POR La
¿SUPERINTENDENCIA NACIONAL DE CONTRIBUCIONES . =

S MAS. AMPLIAS - FACULTADES PARÁ.. RESOLVER CUALQUIER”
LACIONADA CON LAS ACTIVIDADES. DE BARRETT. RESOURCES...
RPORÁTION, SUCURSAL DEL PERU, PARA COMPROMETER LA RESPONSABILEL
El. BARRETT' RESOURCES (PERU) CORPORATION EN LAS OPERACIONES” QUE.
¡REALICE Y PARA COMPARECER EN JUICIO. Y CONTESTAR DEMANDAS CON LAS
ACULTADES SEÑALADAS EN LOS ARTICULOS 749 y 759 DEL CODIGD PROCESAL
CIVIL DE LA REPUBLICA DEL PERU, CONFORME SE INDICA EN LOS ACUERDOS:
VEINTISEIS MIL CIENTO CINCUENTIOCHO

¿DE DIRECTORIO QUE SÉ MENCIONAN EN LA CLAUSULA SEGUNDA. 2222222

MEDIANTE LA PRESENTE, El DOCTOR JORGE PEREZ-TAIMÁN ACEPTA “su
: ¡OMBRAMIENTO COMO REPRESENTANTE LEGAL Y MANDATARIO NACIONAL. DE
BARRETT RESOURCES (PERU) CORPORATION Y SU SUCURSAL PERUANA.
- IGUALMENTE, SE ACUERDA NOMBRAR AL DR. JORGE PERE 2—TAIMAN,

ISRETA- ELECTORAL NUMERO 06353650, COMO REPRESENTANT

NEXAS Y. EN GENERAL, RESOLVER CON PLENOS PODERES CUALQUIERR ASUNT

RELACIONADO CON LAS ACTIVIDADES REALIZADAS POR LA EMPRESA Y

—SUCURSAL - EN EL PERU, ACEPTANDO SU RESPONSABILIDAD: POR LAS .
“OPERACIONES REALIZADAS, EL REPRESENTANTE (LEGAL Y MANDATARIO
NACIONAL ESTA POR LO TANTO AUTORIZADO, MAS NO LIMITADO, A PRESENTAR
VEINTISEIS MIL CIENTO CINCUENTINUEVE

PLOTAR ZONAS DE HIDROCARBUROS, PARTICIPAR EN LAS LICITACIONES.
SE REALICEN.PARA DICHAS AREAS, NEGOCIAR, FIRMAR Y EJECUTAR
UIER TIPO DE CONTRATO Y/U OTROS DOCUMENTOS CON RELACION A. LA

JECCION, EXPLORACION, EXPLOTACION, PRODUCCION, MANUFACTURA,

ORTE, ALMACENAMIENTO: Y TODAS Y, CADA. UNA DE: LAS ACTIVIB

WN K=64666
TACION “DE PODER ESPECIAL

DP. SILVA CHUECA =

¿CIUDAD DE LIMA, DISTRITO. DE SAN ISIDRO, A LOS NUEVE (09) DIAS:-:
MES DE ENERO DE MIL NOVECIENTOS NOVENTA Y OCHO (1,998), ANTE
JAIME ALEJANDRO MURGUIA CAVERO, ABOGADO, NOTARIO DE ESTA
610

VEINTISEIS MIL CIENTO SESENTA

CAPITAL, COMPARECE rca nmmarancnnacaniSripri2itiii
DON: RICARDO PORFIRIO SILYA CHUECA, QUIEN MANIFIESTA SER DE
NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADO CON DOÑA ROSARIB
VASQUEZ DE VELASCO, DE PROFESION ABOGADO, IDENTIFICADO CON LIBRETA.
LECTORAL No 07843940 Y LIBRETA MILITAR No 2149473544 :
UIEN PROCEDE POR SU PROPIO DERECHO.

E-. RIVES, BARRET. RESOURCES .-CORPORATIÓN: (EN ADELÁNTE
“EMPRESA"), OTORGO PODER ESPECIAL EN FAVOR DE JEFFREY L. MITCHELL
PAUL M. RADY, CIUDADANOS NORTEAMERICANOS, Y JORGE PEREZ -:TAIMAN . +

Y RICARDO P.. SILVA CHUECA, CIUDADANOS PERUANOS, PARA QUE CUALQUIERA
DE ELLOS INDIVIDUALMENTE, PUEDA REPRESENTAR A LA EMPRESA, EN (LOS
¿TERMINOS QUE: SE ESTABLECEN EN DICHO PODER. =

PRESENTE, ACEPTO EN TODAS SUS PARTES EL PODER ESPECIAL QUE HA
OTORGADO LA EMPRESA, MENCIONADO EN LA CLAUSULA ANTERIOR, QUE
DEBIDAMENTE LEGALIZADO Y TRADUCIDO SE ACOMPAÑA, PARA. ACTUAR EN SU o
PRESENTACION, CON LAS FACULTADES QUE EN DICHO PODER ESPECIAL :

'RADUCCION OFICIAL. =
BAD. No 0001-98.
PODER ESPECIAL. : ar E =>
La: CIUDAD DE DENVER, ESTADO DE COLORADO, ' ESTADOS “UNIDOS:
AMERICA, HOY, 12 DE DICIEMBRE DE 1997, ANTE MI, PATTI E. RIVES,

NOTARIA "PUBLICA DEL ESTADO DE COLORADO, DEBIDAMENTE NOMBRADA “Y.
VEINTISEIS MIL CIENTO SESENTIDOS

AUTORIZADA PARA ACTUAR COMO TAL. LOS SEÑORES PAUL M. RADY Y EUGENE
A. (LANG, JR., AMBOS MAYORES DE EDAD Y DE NACIONALIDAD
ESTADOUNIDENSE, COMPARECIERON PERSONALMENTE EN CALIDAD DE PRESIDENTE
> DIRECTOR EJECUTIVO Y VICEPRESIDENTE SENIOR - ASESOR LEGAL -

SUCURSAL' PERUANA, —
HANMHA ENERGY COMPANY - LIMITED, SUCURSAL ; PERUANA, — Y . HYUNDAI
CORPORATION, SUCURSAL PERUANA CON RESPECTO A ,
CUAL BARRET

VEINTISEIS MIL CIENTO SESENTITRES

“UNA PARTICIPACION DE 45% (CUARENTICINCO POR CIENTO) EN EL CONTRATO
Y EN GENERAL, RESOLVER CON PLENAS ATRISUCIONES TODOS LOS ASUNTOS
PERTINENTES A ESTA OPERACION: 2
2. REPRESENTAR A LA EMPRESA EN SU PARTICIPACION COMO GARANT
¿BARRETT RESOURCES (PERU) CORPORATION, SUCURSAL DEL PERU EN EL
DEL. CONTRATO, EN LOS. TERMINOS Y CONDICIONES ESTIPULADO
ASTRUMENTO ; Y

ESTADO DE: COLORADO. POR EL PRESENTE CERTIFICO-QUÉ LOS' SEÑORES

M. RÁDY Y EUGENE A. LANG JR., QUIENES SUSCRIBIERON EL INSTRUMENTO =*
QUE” ANTECEDE EN CALIDAD DE PRESIDENTE - DIRECTOR “EJECUTIVO y.
VICEPRESIDENTE SENIOR - ASESOR LEGAL - :
BARRETT

SECRETARIO: DE.LA” EMPRESA
RESPECTIVAMENTE, SE PRESENTARON
PERSONALMENTE ANTE MI EL DIA DE HOY Y RECONOCIERON HABER FIRMADO EL

RESOURCES CORPORATION,
614

VEINTISEIS MIL CIENTO SESENTICUATRO

A REFERIDO INSTRUMENTO EN FORMA LIBRE Y VOLUNTARIA Y COMO ACTO LIBRE
Y VOLUNTARIO DE LA EMPRESA, CON LOS FINES Y PROPOSITOS QUE AHICSE.

==

DE

INDICA.

EN FE DE LO CUAL FIRMO Y ESTAMPO MI SELLO NOTARIAL,. HOY, 12

DICIEMBRE DE 1997. =
£FDO.) PATTI E. RIVES, NOTARIA PUBLICA.

N FÉ DE LO:CUAL, EXPIDO -LA PRESENTE: CON: MI' FIRMA, Y: ELGRAN
EL ESTADO DE COLORADO, EN LA CIUDAD DE DENVER," HOY, 15 DE DICIEMBRE
DE 1997. = : 23

ELLO EN RELIEVE. =
ONSULADO GENERAL DEL PERU - SAN FRANCISCO. =3=23=22==2oInsmci2225

VEINTISEIS MIL CIENTO SESENTICINCO

LA FIRMA MAS NO El CONTENIDO:

SAN FRANCISCO, 17 DE DICIEMBRE DE 1997. =

DE ORDEN. : 7722-461 - No DE TARIFA: 65-€ - DERECHOS: S/C-B2,0!

ASI CONSTA DE LA TRADUCCION OFICIAL QUE HE TENIDO A LA VISTA. ====
VEINTISEIS MIL CIENTO SESENTISEIS

CONCLUSION. FORMALIZADO EL INSTRUMENTO, SE INSTRUYO AL, OTORGANTE DE
SU OBJETO POR LA LECTURA QUE DE TODO EL HIZO. AFIRMANDOSE Y
RATIFICANDOSE EN EL CONTENIDO DEL MISMO SIN MODIFICACION ALGUNA. LA
PRESENTE ESCRITURA PUBLICA SE INICIA EN LA FOJA CON NUMERO DE SER

3844610 Y TERMINA EN LA FOJA CON NUMERO DE SERIE 3844604VTA, DE LO

QUE DOY. FE. SE TERMINA DE FIRMAR HOY NUEVE DE ENER

NOVECIENTOS NOVENTISIETE.- FIRMADO: RICARDO. PORFIRIO SILVA CHUEC
Y--DR, JAIME ALEJANDRO. MURGUIA .CAVERO,.  .ABOSADO-NOTORT

Se

EL DIA 24 DE LOS CORRIENTES, “CON RELACION AL: PROYECTO DE CESIO
PARTICIPACION EN EL. CONTRATO DE LICENCIA PARA LA: .EXPLORACION:
EXPLOTACION DE HIDROCARBUROS EN EL LOTE. 67, ACORDADO “CON LAS
EMPRESAS ADVANTAGE RESOURCES. INTERNATIONAL, — SUCURSAL DEL PERU a ]
SOBRE EL PARTICULAR, DEBO MANIFESTARLE QUE El BANCO CENTRAL: DE
ERVA DEL PERU, HA ENCONTRADO CONFORME EL. TEXTO--DE LA SUBCLAUSULA
5 DE DERECHOS FINANCIEROS DEL PROYECTO DE 'CESION, TENIENDO |

ENYA QUE CORRESPONDE AL MODELO APROBADO POR

TRal OE RESERVA - DEL PERÚ, A
CENTRAL "DE RESERVA "DEL PER

CRETARIA GENERAL. samiz- :
BERTO 'PEIRANO” PORTOCARRERO, SECRETARIO GENERAL DEL BANCO CEN

RESERVA DEL PERU, EN USO.DE LA FACULTAD QUE LE CONFIERE

ARTICULO 31 DE LA LEY ORGANICA DE LA INSTITUCION, CERTIFICA 3... ....
QUE EN EL ACTA NQ 3408 CORRESPONDIENTE A LA SESION DE DIRECTORIO

9618

VEINTISEIS MIL CIENTO SESENTIOCHO

CELEBRADA EL 9 DE AGOSTO DE 1991, CON ASISTENCIA DE LOS DIRECTORES
SEÑOR JORGE CHAVEZ ALVAREZ (PRESIDENTE), SEÑORITA MARTHA RODRIGUEZ
SALAS Y SEÑORES HECTOR FLORES SAMANEZ, ESTEBAN HNYILICZA TASSE3.
RICARDO RÁAYGADA VERA, GERMAN SUAREZ CHAVEZ Y JULIO VELARDE FLORE:

FIGURA UN ACUERDO DEL TENOR LITERAL SIGUIENTE : ARZZRS =
¿NOMBRAMIENTO DEL GERENTE GENERAL.- SEGUIDAMENTE. EL PRESIDENT
INTERINO PARA SEÑALAR QUE HABIENDO EVALUADO DIVERSAS POSIBILI 3,

1MA, 16 DE SETIEMBRE DE 1994,— UNA FIRMA- DE: HUMBERTO “PEIRANO
:PORTOCARRERO- SECRETARIO GENERAL DEL. BANCO CENTRAL DE RESERVA DEL

ESION DE DIRECTORIO DEL BANCO CENTRAL DE: RESERVA DEL PERU,
CELEBRADA EL 16 DE JUNIO DE 1994, DONDE CONSTA EL. NOMBRAMIENTO DEL

VEINTISEIS MIL CIENTO SESENTINUEVE

ÑOR JUAN ANTONIO RAMIREZ ANDUEZA COMO GERENTE DE OPERACIONES

JESERVA DEL - PERU, EN USD DE CLA FACULTAD: QUE LE: CONF IE

QUE ANTECEDE PERTENECE, AL? GERENTE “DE - OPERI ACIONES de

INTERNACIONALES DEL BANCO, SEÑOR JUAN ANTONIO RAMIREZ ANDUEZA
IMA, 16 DE SETIEMBRE DE 1994.- UNA FIRMA PE HUMBERTO PEIRANO

PORTOCARRERO= SECRETARIO GENERAL DEL BANCO CENTRAL DE RESERVA DEL
ESION ¿DE OIRECTORIO DEL BANCO CENTRAL: DE RESERVA: DEL PERU,
ELEBRADA EL 27 DE ENERO DE 1994, DONDE CONSTA LA FACULTADES DEL.

PERU.
CONCLUSION: FORMALIZADO EL INSTRUMENTO LOS OTORGANTES LE DIERON
VEINTISEIS MIL CIENTO SETENTIUNO

CUAL SE AFIRMARON Y RATIFICARON SU'CONTENIDO
FOJA DE SERIE NUMERO 0519552 Y CONCLUYE EN LA
0519622 DE TODO LO QUE DOY FE. Ñ z

LECTURA DESPUES DE LO

Y QUE SE INICIA EN LA
OJA DE SERIE NUMERO,

VEINTISEIS MIL CIENTO SETENTIDOS

por ADVANTAGE RESOURCES INTERNATIONAL, INC.

por KOREA PETROLEUM DEVELOPMENT CORPORATION

JAVIER DEL LOCHA MARIE * JUAN ANTONIO RAMIREZ ANDUEZA

Escritura publica que corre

ea. dE RO
a folas,,. Qe , o
ada expido el presente VE MONO dee pa

Que rubri
mo. de sus hojas, sello

CO, en cada una

215 FED, 20m

(cardo Femandini Barreda [)
Notario de Lima
s082¿(

50826

Que, de conformidad con el Decreto Supremo N* 015-72-EM-DGH del
.72 y en mérito de la Resolución Directoral N* 250-93-EM/DGH del 12.03.98, se
crito en el Asiento 02, Fojas 418 a 422 del Tomo VIII del Libro de Actos,
tratos y Derechos Petroleros la Cesión de Participación en el contrato de licencia
la exploración y explotación de hidrocarburos en el Lote: 67 celebrado entre
UPETRO S.A. Y ADVANTAGE RESOURCES INTERNATIONAL,
AL DEL PERU; KOREA PETROLEUM DEVELOPMENT
IRPORATION, SUCURSAL PERUANA; HANWHA ENERGY COMPANY,
[MITED, SUCURSAL PERUANA; HYUNDAI CORPORATION, SUCURSAL
JUANA Y BARRET RESOURCES (PERU) CORPORATION, SUCURSAL
PERU.

El expediente que ha dado mérito a la presente inscripción ha sido presentado
fi el N” 1174818 del 04.03.98, El Título ha ingresado bajo el N' 50826 del 26.03.98.

Los derechos registrales ascendentes a S/. 960.00 han sido cancelados mediante
N” 3331.

Eo Se expide el presente certificado de acuerdo al Reglamento del Registro Público
Kirocarburos,

a Lima, 24 de Abril de 1998.
. o /
. A
e Ropiracoribico
sE CER
¿Te MESA DE PARTES ]PERTÍFICO: Que es fotocopia del Origin,

es PEGSONAS SIPDICAS ión devuelta por Registros Públic. 5

23 £3R. 1998 23

ENTREGADO

Este documento carece ce
valor sun el sello de agua

rdo Fémandini Barreda
a tario de Lima

.... Av. Edgardo Rebagliati 561 Jesús María, Lima - Perú. Central Telefónica: 470-4585
